Case: 19-11030     Document: 00515678881         Page: 1     Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 18, 2020
                                  No. 19-11030                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Gunnell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-104-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Anthony Gunnell pleaded guilty, without the benefit of a plea
   agreement, to possession of a controlled substance (dihydrocodeinone) with
   intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(E). The
   district court sentenced Gunnell to 16 months in prison, which was above the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11030      Document: 00515678881           Page: 2   Date Filed: 12/18/2020




                                     No. 19-11030


   advisory guidelines range of zero to six months’ imprisonment. On appeal,
   Gunnell asserts that his term of imprisonment is procedurally and
   substantively unreasonable and that his sentence violates Apprendi v. New
   Jersey, 530 U.S. 466, 490 (2000), and Blakely v. Washington, 542 U.S. 296,
   301 (2004).
          Generally, sentences, whether inside or outside the advisory
   guidelines range, are reviewed for reasonableness in light of the 18 U.S.C.
   § 3553(a) factors. Gall v. United States, 552 U.S. 38, 51 (2007). Gunnell
   asserts that his sentence is procedurally unreasonable because the district
   court considered his criminal history that was uncounted under the
   Guidelines, including a bare arrest record, as grounds for a variance under
   § 3553(a). Gunnell, however, did not specifically raise the issues he argues
   on appeal in the district court. Accordingly, review is for plain error. Puckett
   v. United States, 556 U.S. 129, 135 (2009). Under plain error review, this
   court determines if there was a clear or obvious legal error which affected the
   defendant’s substantial rights. See id. If the defendant makes this showing,
   this court has the discretion to remedy the error but should do so “only if the
   error seriously affects the fairness, integrity or public reputation of judicial
   proceedings.”    Id. (internal punctuation, quotation marks, and citation
   omitted).
          The district court’s consideration of Gunnell’s unscored criminal
   history was not erroneous. It is well settled that a district court may consider
   a defendant’s criminal history in imposing a non-guidelines sentence. United
   States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006). It may consider juvenile
   conduct, see id., and, if there is sufficient evidence to corroborate its
   reliability, any unadjudicated criminal conduct, see United States v. Johnson,
   648 F.3d 273, 277 (5th Cir. 2011). Additionally, contrary to Gunnell’s
   contention, the district court did not consider a bare arrest record. See United
   States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012); see also United States v.



                                          2
Case: 19-11030      Document: 00515678881           Page: 3    Date Filed: 12/18/2020




                                     No. 19-11030


   Windless, 719 F.3d 415, 420 (5th Cir. 2013). There was no error, plain or
   otherwise.
          Gunnell also asserts that the district court procedurally erred by failing
   to explain adequately its reasons for the imposed above-guidelines sentence
   and that the district court substantively erred by imposing an “excessive and
   unreasonable sentence.” Because Gunnell’s counseled brief, which is not
   entitled to liberal construction, fails to brief these issues adequately on
   appeal, Gunnell has waived review of these claims. See United States v.
   Scroggins, 599 F.3d 433, 446 (5th Cir. 2010); Beasley v. McCotter, 798 F.2d
   116, 118 (5th Cir. 1986); Fed. R. App. P. 28(a)(8)(A).
          Gunnell next contends that the district court’s consideration of facts
   set out in the Presentence Report concerning his criminal history violated the
   Sixth Amendment. According to Gunnell, judicial fact-finding relating to
   uncounted and unadjudicated criminal conduct caused him to be sentenced
   above the applicable sentencing guidelines range.          District courts are
   permitted to find all facts relevant to sentencing by a preponderance of
   evidence without violating the Sixth Amendment. United States v. Mares,
   402 F.3d 511, 519 (5th Cir. 2005); United States v. Whitfield, 590 F.3d 325,
   367 (5th Cir. 2009). Moreover, because Gunnell’s prison sentence of 16
   months is below the applicable statutory maximum sentence of 10 years, or
   120 months, of imprisonment, there is no Apprendi violation.
          Accordingly, the district court’s judgment is AFFIRMED.




                                          3